Case 17-21397-SMG Doc 8/7 _ Filed 03/29/21 Page1of3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov

 

 

 

 

 

 

 

 

 

 

 

CHAPTER 13 PLAN (Individual Adj f De
[] Original Plan
Cl Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[m] 11th Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Marcia E. Reid JOINT DEBTOR: CASE NO.: 17-21397-SMG
SS#: xxx-xx- 6622 SS#: XXX-XX-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
To Creditors: | Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.
To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:
The valuation of a secured claim, set out in Section III, which may result in a :
partial payment or no payment at all to the secured creditor L] Included [m] Not included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (1 Included [i] Not included
out in Section TIT
Nonstandard provisions, set out in Section VIII [_] Included [m] Not included
I. P PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FE

Ill.

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

1. $2,957.31 formonths_ 1 to_ 42 ;
2. $3,425.58 formonths 43 to_60_;
B. DEBTOR(S)' ATTORNEY'S FEE: [J NONE [] PROBONO
Total Fees: $4025.00 Total Paid: $1100.00 Balance Due: $2925.00
Payable $57.14 /month(Months 1 to 42 )
Payable $29.17 /month (Months 43 to 60 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 for chapter 13; $500.00 to prepare and file the motion to modify; $25.00 expenses to attend hearing.

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

TREATMENT SECURED CLAIMS

A. SECURED CLAIMS: [] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

|, Creditor: Wells Fargo Bank, N.A.

 

Address: | Home Campus Arrearage/ Payoff on Petition Date $46,673.43
eer rei Te Arrears Payment (Cure) $768.27 /month(Months 1 to 42_ )
Last 4 Digits of Regular Payment (Maintain) $1,888.11 /month(Months_1__ to _42_)
Account No.; _3815___———_-Regutar Payment (Maintain) $2,202.29 /month (Months 43 to_60_)

 

LF-31 (rev, 10/3/17) Page | of 3

 

 

 
Case 17-21397-SMG Doc 87 _ Filed 03/29/21 Page 2 of 3

 

 

 

Debtor(s): Marcia E. Reid Case number: 17-21397-SMG
Arrears Payment (Cure) $800.34 /month (Months 43° to 60 )

Other:
[m] Real Property Check one below for Real Property:

{m Principal Residence [m)Escrow is included in the regular payments

{_ Other Real Property [_]The debtor(s) will pay [“]taxes [_]insurance directly
Address of Collateral:
6250 SW 10 Court
North Lauderdale, FL 33068
[_] Personal Property/Vehicle
Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: [mi] NONE
C. LIEN AVOIDANCE [i] NONE

D, SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

{m) NONE
E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.
[m=] NONE
Iv. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A, I IVE FEE THAN D ' ATTORNEY'S FEE: [i] NONE
B. INTERNAL REVENUE SERVICE: [mi] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [li] NONE
D. OTHER: [i] NONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $59.67 /month (Months 1 to 42)

Pay $82.35 /month (Months 43 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [i] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [li] NONE

*“Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[i] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [] NONE

[m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VIII. NON-STANDARD PLAN PROVISIONS [mi] NONE

LF-31 (rev, 10/3/17) Page 2 of 3
Case 17-21397-SMG Doc 87 _ Filed 03/29/21 Page 3 of 3
Debtor(s): Marcia E. Reid Case number: 17-21397-SMG

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Debtor Joint Debtor
Marcia E. Reid Date Date
s/Vincent O'Brien 3/26/2021
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
